Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 11/21/22 has been entered. Claim 24 and 29-39 have been amended. Claims 42-46 has been added. Claim 24 and 29-46 are pending and are under examination.
The finality of the  action mailed 8/22/22 is withdrawn for the following reason:
The indicated allowability of claim 27 is withdrawn in view of Gu et al. Protective Effects of Enterococcus Faecalis 2001 (EF 2001) against Radiation-Induced Leukocytes Damage in Mice.  Journal of Junshin Gakuen University, Faculty of Health Sciences Vol. 2, March 2013.  Rejections based on the newly cited reference(s) follow.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2022 has been considered by the examiner. An initialed copy is enclosed.

Specification
The disclosure is objected to because of the following informalities: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01. See paragraph 5.
  Appropriate correction is required.

Claim Rejections Withdrawn
The rejection of claim(s) 24, 29 and 40-41 is/are under 35 U.S.C. 102(a)(2) as being anticipated by Biffi et al. WO 2019/053604 3/21/19 filed 9/12/2018 is withdrawn in view of the amendment to the claims.
The rejection of claims 24 and 30-39  under 35 U.S.C. 103 as being unpatentable over Biffi et al. WO 2019/053604 3/21/19 filed 9/12/2018 2018 is withdrawn in view of the amendment to the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 42-46 are dependent on claim 23 which has been cancelled.  Therefore, claims 42-46 lack antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 24, 29 and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Gu et al. Protective Effects of Enterococcus Faecalis 2001 (EF 2001) against Radiation-Induced Leukocytes Damage in Mice.  Journal of Junshin Gakuen University, Faculty of Health Sciences Vol. 2, March 2013.

Claim 24 and 40: Gu et al disclose a method of inducing an immune response in  a subject in need thereof  comprising orally administering to said subject  a pharmaceutically effective amount of EF-2001 of Enterococcus faecalis that is killed. The EF-2001 is administered at a dose of 200 mg/kg or 200 mg/kg/day. Gu et al disclose that after administration of EF-2001, promoted recovery of leukocytes and lymphocyte counts were observed in mice pre-treated with EF-2001. 
	Claim 39: The subject is orally administered the EF-2001 at a dose of 200mg/kg/day for two weeks at one day intervals.
See abstract, page 56 under test material, radio-protective effect, leukocyte and lymphocyte counts and measurement of CD4, CD8 and CD16 positive T lymphocytes in peripheral blood.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 24 and 30-39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. Protective Effects of Enterococcus Faecalis 2001 (EF 2001) against Radiation-Induced Leukocytes Damage in Mice.  Journal of Junshin Gakuen University, Faculty of Health Sciences Vol. 2, March 2013.
Gu et al disclose a method of inducing an immune response in  a subject in need thereof  comprising orally administering to said subject  a pharmaceutically effective amount of EF-2001 of Enterococcus faecalis that is killed. The EF-2001 is administered at a dose of 200 mg/kg or 200 mg/kg/day. Gu et al disclose that after administration of EF-2001, promoted recovery of leukocytes and lymphocyte counts were observed in mice pre-treated with EF-2001. The subject is orally administered the EF-2001 at a dose of 200mg/kg/day for two weeks at one day intervals. Gu et al disclose that after administration of EF-2001, promoted recovery of leukocytes and lymphocyte counts were observed in mice pre-treated with EF-2001. 
See abstract page 56 under test material, radio-protective effect, leukocyte and lymphocyte counts and measurement of CD4, CD8 and CD16 positive T lymphocytes in peripheral blood.
Gu et al does not disclose the doses set forth in claims 30-38.
It would have been prima facie obvious to a person of ordinary skill in the art
before the effective filing date to have administered orally the Enterococcus faecalis EF-2001 of Gu et  al in an amount of 1 x 10^8 — 1 x 10^11 CFU/kg body weight per dose including one or more times per day or one to five times per day or at 1 x 10^9 -5 X 10^10 CFU/kg body weight per dose including one or more times per day or one to 5 times per day or in an amount of 1.2 X 10^10 or more CFU/kg body weight per dose one or more times per day or one to five times per day or administered for seven or more days, thus resulting in the instant invention with a reasonable expectation of success.

“Generally, differences in concentration or temperature will not support the
patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). See MPEP 2144.05.
In the instant case, the general conditions of the claim are disclosed by the prior art wherein Gu et al discloses oral administration at a dose of 200 mg/kg or 200 mg/kg/day Therefore, it will not have been inventive to discover the optimum or workable doses CFU/kg body weight and/or frequency of dosing as disclosed in claims 30-39  by routine experimentation based on the general doses and administration schedule disclosed by Gu et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24, 29-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,960,034 (‘034). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘034 claims disclose a method of inducing an immune response in a subject in need thereof i.e. a method for reducing the incidence of and/or treating MRSA infection in a subject in need thereof, comprising orally administering killed cells of EF-2001 strain of  E. faecalis. Since the same EF-2001 is administered  the EF-2001 will necessarily induce an immune response in said subject in need thereof. The EF-2001 is administered in one or more dose in an amount of  6 x 10^9 to 1.2 x 10^10 CFU/kg body weight.

Claim 24 and 29-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-17 of copending Application No. 16/962,921 (‘921). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘921 claims disclose a method of inducing an immune response in a subject in need thereof i.e. a method for treating S. pneumoniae infection in a subject in need thereof, comprising orally administering killed cells of EF-2001 strain of  E. faecalis. Since the same EF-2001 is administered  the EF-2001 will necessarily induce an immune response in said subject in need thereof. The ‘921 claims disclose the dosage regimen in instant claims 30-40.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter of claim 41 is drawn to a method of treating Clostridium difficile infection in a subject in need thereof, comprising administering to the subject a pharmaceutically effective amount of EF-2001 strain of E. faecalis that is killed.



Status of Claims
	Claims 24,  29-40 and 42-46 are rejected. Claim 41 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645